Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/900,378 application filed on June 12, 2020.  Claims 1-15 were cancelled in a preliminary amendment.  Claims 16-22 are pending.  The examined claims are directed to an apparatus.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 12/11/2020.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Interpretation
If a prior art device, in its normal and usual operation necessarily performs a manipulative step, act, or the method claimed, then Examiner will consider the particular manipulative step or act to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.

Claim Objections
Claims 18 and 19 are objected to because of the following informality:  Claim 18 states: 
“…each of the one or more first filter panels comprise a groove feature disposed along the first lateral side and a tongue feature disposed the second lateral side, wherein the tongue feature and the groove feature are complementary and the tongue feature and the groove feature of adjacent filter panels are configured to be interlocked….”
It appears a preposition such as ‘along’ is missing after ‘disposed’ in the underlined portion above.
Claim 19 depends on claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 or portions thereof, follow with at least the underlined portions causing the indefiniteness rejection.
Claim 18:	The method according to claim 16, wherein: 
the lateral sides of each of the plurality of filter panels comprise a first lateral side and an opposing second lateral side; 
the plurality of filter panels further comprises one or more first filter panels, at least one second filter panel and at least one third filter panel; 
each of the one or more first filter panels comprise a groove feature disposed along the first lateral side and a tongue feature disposed the second lateral side, wherein the tongue feature and the groove feature are complementary and the tongue feature and the groove feature of adjacent filter panels are configured to be interlocked; 
the at least one second filter panel comprises the groove feature disposed along the first lateral side and a first shoulder feature disposed along the second lateral side; 
the at least one third filter panel comprises a second shoulder feature disposed along the first lateral side and the tongue feature disposed along the second lateral side; and 
the first shoulder feature and the second shoulder feature are complementary and the first shoulder feature and the second shoulder feature of adjacent filter panels are configured to be interlocked.
It is unclear what is meant by ‘one or more first filter panels,’ ‘at least one second filter panel,’ and ‘at least one third filter panel.’  That is, it is unclear how there can be two, three or more ‘first’ filter panels etc.  If there are three ‘first’ filter panels, for example, then what is or how do we determine a ‘second’ and ‘third’ filter panel?  Similarly, how can there be a plurality of second and third filter panels in a single filter screen unless several first, second and third filter panels are vertically aligned, or the claim is referring to a plurality of filter screens?  However, such a vertical panel structure is not described or shown in the specification.  Therefore, the actual structure of such claimed potential multiple first, second, and third filter panels is unclear from the drawings where there appears to be only one first, one second and one third panel etc.  
In that sense there appears to be some inconsistency between parts of the specification and the claims.  This apparent inconsistency between the claim language and the specification also renders the claim language indefinite.  There should be correspondence between the specification and claims so that the meaning of terms and phrases may be ascertainable by reference to the specification.  That is, claims that are inconsistent with their supporting specification or the prior art cannot be considered reasonably particular and distinct, even when the terms of the claims may seem definite.  MPEP §2173.03.
The claim initially introduces a groove feature and a tongue feature associated with first filter panels then later references the groove feature and the tongue feature associated with second and third filter panels. It is thus unclear if this is the same or different groove and tongue feature.  For example, the description of first and second shoulder features associated with second, third and adjacent panels makes it clear that these are different shoulder features.
The structure of claim 8 is unclear in view of the recited language.  Are the complementary surfaces already indented or merely capable of being indented.  What feature or structure allows this functionality?
Claims 2-15 depend on claim 1.  Claim 3 depends on claim 2.  
The meaning of every term or phrase used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  See MPEP §2173.05(a).  According to MPEP §2173, "The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent . . . If the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int 'l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). See MPEP §2173.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naderi (WO2013190374) (IDS of 12/11/2020) (English Language translation referenced below).
In the patentability analysis below, the bolded portions represent structural aspects of the claim.  The italicized portions represent one or more portions of the manipulative steps.
Regarding claims 16-22, Naderi discloses a method for providing a filter screen 14 for a batch centrifuge 10, the method comprising: 
providing, a plurality of filter panels A-F (Fig. 1) comprising a screen portion 110, 111 and a frame SE, 40, 42, 
wherein each of the plurality of filter panels further comprises one or more coupling features 401-403, 501-503 (Fig. 3A) disposed along opposing lateral sides of each filter panel to enable the plurality of filter panels to be coupled together to form the filter screen (p. 12, last 2 ¶); 
inserting, each of the plurality of filter panels, successively, through an opening in a basket 1 of the batch centrifuge into an interior of the basket of the batch centrifuge; and 
interlocking, successively, the one or more coupling features of the plurality of filter panels to thereby create the filter screen positioned in the interior of the basket of the batch centrifuge (Fig. 6).
Additional Disclosures Included: Claim 17: The inserting further comprises inserting each of the plurality of filter panels through the opening in the basket of the batch without bending and/or deforming the plurality of filter panels (Figs. 3A, 3 B, 4, 5; pp. 12 & 14); Claim 18: In the method: 
the lateral sides of each of the plurality of filter panels comprise a first lateral side and an opposing second lateral side; 
the plurality of filter panels further comprises one or more first filter panels, at least one second filter panel and at least one third filter panel (claim 16 analysis); 
each of the one or more first filter panels comprise a groove feature disposed along the first lateral side and a tongue feature disposed [along] the second lateral side, wherein the tongue feature and the groove feature are complementary and the tongue feature and the groove feature of adjacent filter panels are configured to be interlocked (pp. 3-5, 8, 11, where a male-female socket, junction or adjacent parts (equivalent to a tongue and groove structure), and shoulders are discussed; and where one can also interpret the interlocking feature as a tongue and groove); 
the at least one second filter panel comprises the groove feature disposed along the first lateral side and a first shoulder feature disposed along the second lateral side (pp. 3-5, 8); 
the at least one third filter panel comprises a second shoulder feature disposed along the first lateral side and the tongue feature disposed along the second lateral side (pp. 3-5, 8); and 
the first shoulder feature and the second shoulder feature are complementary and the first shoulder feature and the second shoulder feature of adjacent filter panels are configured to be interlocked (p. 15); Claim 19: The interlocking further comprises inserting at least one mechanical fastener through a complementary shoulder joint formed by interlocking the first shoulder feature and the second shoulder feature of adjacent filter panels (pp. 11, 17 of 25; Figs. 3A. 3B, Figs. 4, 5); Claim 20: The interlocking further comprises: coupling two or more filter panels of the plurality of filter panels together, along adjacent lateral sides, by indenting the associated one or more coupling features inward; and pushing edges of the two or more filter panels outward until the two or more filter panels pop into place against a surface in the interior of the basket of the batch centrifuge (Figs. 3A, 3 B, 4, 5; pp. 3-5); Claim 21: The method further comprises separating sugar crystals from massecuite, wherein separating further comprises: 
placing an amount of massecuite containing sugar crystals in the basket of the batch centrifuge (pp. 2, 15); 
accelerating the basket of the batch centrifuge to spin for a predetermined spin time (pp. 2, 15); 
forcing the massecuite out of the interior of the basket of the batch centrifuge through the filter screen (pp. 2, 15); and 
removing sugar crystals from the filter screen (pp. 2, 15); and Claim 22: The method further comprises disconnecting the one or more coupling features associated with the plurality filter panels and withdrawing each of the plurality of filter panels, successively, through the opening in the basket of the batch centrifuge (pp. 4, 5, 7).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779